DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Status
Claims 1, 2 and 5-7 have been amended; support for the amendment can be found in Fig. 1 and 2 of the original specification.
Claims 10 and 11 have been canceled.
Claims 1-9 have been examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Andou (US 2018/0026238 A1) in view of Merrill (US 2004/0265683 A1).

Regarding claim 1, Andou discloses a method for manufacturing a secondary battery ([0018]), the method comprising: 

providing a top cap ([0020]; Fig. 2; element 22) and a safety vent ([0020]; Fig. 2; element 23), the top cap (22) having a side part defining an outermost perimeter (Fig. 2) of the top cap (22); 

    PNG
    media_image1.png
    270
    517
    media_image1.png
    Greyscale


bending an end portion of the safety vent (23) upward to provide a vertical wall portion (“an annular projection”; [0024]; Fig. 2; element 23); inserting (“stack”; [0020]; Fig. 2) the top cap (22) inside the safety vent (23) such that the top cap (22) contacts the vertical wall portion ([0024]; Fig. 2) at the outermost perimeter (Fig. 2) of the top cap (22).

Andou further discloses that the safety vent (23) and top cap (22) are a part of a cap assembly (“sealing unit”; [0019]; Fig. 1; element 21) of the battery intended to seal the contents of the battery ([0019]).

Andou fails to disclose wherein, after bending the end portion of the safety vent upward but prior to inserting the top cap inside the safety vent, an outer diameter (A) of the outermost perimeter of the top cap is greater than an inner diameter (B) of the vertical wall portion of the safety vent.  

Merrill discloses a battery cell with an end cap assembly designed to have an improved seal ([0174]). Merrill discloses that “this is accomplished in part by designing the end cap components such that there is an interference fit, preferably at least two interference fits between two or more components comprising the end cap assembly. Such interference fits exert radial compression on the end cap assembly components being fitted thereby providing a tighter seal” ([0174]). 

Merrill and Andou are analogous art from the same field of endeavor, namely the fabrication of battery cells with end cap assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have tried modifying Andou by employing interference fits between the components of the cap assembly of Andou, including the safety vent and the top cap, in order to obtain the improved sealing performance disclosed by Merrill. 

The interference fits of modified Andou necessarily satisfy the limitation “wherein, after bending the end portion of the safety vent upward but prior to inserting the top cap inside the safety vent, an outer diameter (A) of the outermost perimeter of the top cap is greater than an inner diameter (B) of the vertical wall portion of the safety vent” as an interference fit involves fitting an oversized member (i.e. top cap) into an undersized hole (i.e. safety vent).

It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).



  
Regarding claim 3, modified Andou discloses that the safety vent deforms when the internal pressure of the secondary battery increases beyond a certain value ([0021]). Modified Andou further discloses that the safety vent (23) prevents the explosion of the battery ([0021]). Modified Andou does not disclose or suggest a situation in which gas escapes from the battery between the cap and safety vent, instead of through a ruptured safety vent. Therefore, one of ordinary skill in the art would have found the limitation “wherein a contact pressure applied between the top cap and the safety vent after inserting the top cap inside the safety vent is greater than or equal to a pressure (P,) that is a pressure within the secondary battery when a gas within the secondary battery begins to be discharged through the safety vent” obvious as this feature would ensure that modified Andou’s safety vent and cap assembly functions as intended.

Regarding claim 4, modified Andou discloses wherein the top cap (22) is made of stainless steel ([0031]), and wherein the safety vent (23) is made of aluminum ([0022]).  

Regarding claim 5, modified Andou fails to disclose a contact pressure between the safety vent and top cap. However, modified Andou discloses that the cap assembly (including the safety vent and the top cap) is not only intended to vent gas once an internal pressure threshold has been reached and prevent the explosion of the battery ([0021]), but also to seal the electrode assembly and electrolyte within the battery can ([0019]). With these two objectives in mind, one of ordinary skill in the art would have carefully considered the sealing capability of the cap assembly. These considerations would naturally include the contact pressures of the elements within the cap assembly because these pressures determine whether liquid and gas can pass through the assembly.  Therefore, because the safety vent and top cap of modified Andou are directed towards sealing, one of ordinary skill would have found the contact pressure to be a result effective variable directly affecting the performance of the cap assembly as a sealing element. Consequently, it would have been obvious to one of ordinary skill in the art to have optimized the contact pressure between the side portion of the top cap and the safety vent through routine experimentation to arrive at a contact pressure of 7.0 MPa or less.  



Regarding claim 9, modified Andou fails to disclose a contact pressure between the safety vent and top cap. However, modified Andou discloses that the cap assembly (including the safety vent and the top cap) is not only intended to vent gas once an internal pressure threshold has been reached and prevent the explosion of the battery ([0021]), but also to seal the electrode assembly and electrolyte within the battery can ([0019]). With these two objectives in mind, one of ordinary skill in the art would have carefully considered the sealing capability of the cap assembly. These considerations would naturally include the contact pressures of the elements within the cap assembly because these pressures determine whether liquid and gas can pass through the assembly.  Therefore, because the safety vent and top cap of modified Andou are directed towards sealing, one of ordinary skill would have found the contact pressure to be a result effective variable directly affecting the performance of the cap assembly as a sealing element. Consequently, it would have been obvious to one of ordinary skill in the art to have optimized the contact pressure between the side portion of the top cap and the safety vent through routine experimentation to arrive at a contact pressure of 3.5 MPa or less.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andou (US 2018/0026238 A1) in view of Merrill (US 2004/0265683 A1) as applied to claim 1 above and further in view of Pederson (Pedersen, Niels L. "On optimization of interference fit assembly." Structural and multidisciplinary optimization 54.2 (2016): 349-359).

Modified Andou discloses all claim limitations of claim 1 as set forth above. Regarding claims 2, 6 and 7, modified Andou fails to explicitly disclose the diameters of the safety vent and top cap. The examiner notes that the top cap and safety vent of Andou are a shaft and hub assembly according to the broadest reasonable interpretation of a shaft and hub.

Pederson discloses that “assembly of shaft and hub by an interference fit is a classical connection with known advantages and disadvantages. The advantage being the level of possible torque transfer while the disadvantage is a possible fretting fatigue failure at the points of stress concentration” (Abstract, pg. 349). Pederson further discloses that “the optimal contact pressure distribution in an interference fit is the objective of optimization. Using a simple super element technique it is found that in order to achieve a constant contact pressure between shaft and hub it is necessary to make variation in the fit diameters in the order of μm which is smaller that the usual tolerance gap specified for the production of interference fits” (Conclusion, pg. 358). “The contact pressure size should be selected such that the fretting fatigue is avoided and on the other hand as high as possible to fully take advantage of the interference fit (pg. 350, Col. 1; para. 2). Pederson further identifies an example in which the interference variation between a hub and a shaft is 14 microns or 0.014 mm (pg. 354, Col. 1; para. 1)

	Pederson is analogous art from the same field of endeavor as Andou, namely the assembly of a shaft (i.e. top cap in Andou) and hub (i.e. safety vent in Andou). Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Andou by routinely optimizing the fit diameters of the top cap and safety vent according to the claimed ranges. In doing so, one of ordinary skill in the art would have had a reasonable expectation of success in formulating the claimed range because Pederson identifies fit diameter as result effective variable (i.e. a variable which achieves a recognized result, in this case avoiding fretting fatigue failure), discloses that there is a clear design need (i.e. solving the fretting fatigue failure at points of stress concentration), and identifies a finite number of identified, predictable solutions (i.e. variation in the fit diameters in the order of microns) that would have given one of ordinary skill in the art sufficient reason to pursue the claimed ranges.

	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve  upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andou (US 2018/0026238 A1) in view of Merrill (US 2004/0265683 A1) as applied to claim 1 above and further in view of Park (US 2017/0207439 A1).


    PNG
    media_image2.png
    345
    405
    media_image2.png
    Greyscale
Regarding claim 8, modified Andou fails to disclose “after inserting the top cap into the safety vent, additionally bending the end portion of the safety vent in a central direction of the safety vent”. 

Park discloses a method for manufacturing a secondary battery ([0042]; Fig. 1), the method comprising: 

providing a top cap (Fig. 2 and 3; element 131) and a safety vent (Fig. 2 and 3; element 132); 

    PNG
    media_image2.png
    345
    405
    media_image2.png
    Greyscale
bending an end portion (132) of the safety vent upward (Fig. 2 and 3; element 132); 

and after bending the end portion of the safety vent (Fig. 2 and 3; element 132) upward, inserting ([0051]) the top cap (131) inside the safety vent (132).  Park further discloses after inserting the top cap (131) into the safety vent (132), additionally bending the end portion of the safety vent (Fig. 3; uppermost portion of element 132) in a central direction of the safety vent (132).  

Park and Andou are analogous art from the same field of endeavor, namely the fabrication of secondary battery cap assemblies comprising safety vents and top caps. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Andou by employing the additional bending step of Park in order to improve the sealing performance of Andou’s cap assembly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728